IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LARRY BARBER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1376

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed December 19, 2017.

Petition for Writ of Certiorari—Original Jurisdiction.

Larry Barber, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Gayla Grant, Assistant General Counsel,
Department of Corrections, Tallahassee, for Respondent.


PER CURIAM.

      The petition for writ of certiorari is denied because the lower court’s denial of

the mandamus petition did not constitute a departure from the essential requirements

of law. To the extent petitioner challenges the lower court’s imposition of a lien on

his inmate trust account, that claim is not preserved because petitioner failed to raise

it below. See Kemp v. McDonough, 955 So. 2d 635, 637 (Fla. 1st DCA 2007).

WOLF, WINOKUR, and JAY, JJ., CONCUR.